Citation Nr: 0109611	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether recoupment of disability compensation to offset 
separation pay (less federal income tax withheld) is proper.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
August 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which established service 
connection for residuals of carcinoma of the right breast, 
with a 40 percent rating.  The veteran was notified of this 
decision by a letter dated in October 1999.  In this letter, 
the RO advised the veteran that her disability compensation 
benefits would be withheld until the full amount of her 
after-tax separation pay (calculated by the RO as $71,677.36) 
had been recouped.  The veteran appealed the recoupment of 
her separation pay.

In an April 2000 decision, the RO established service 
connection for several disabilities, and denied service 
connection for other disabilities.  Such issues are not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The veteran served on active duty from November 1981 to 
August 1999.

2.  The veteran received $99,551.88 separation pay upon her 
discharge from service, and the RO calculated that 28 percent 
was withheld in federal income taxes.

3.  In an October 1999 decision, the RO granted entitlement 
to service connection for residuals of carcinoma of the right 
breast.



CONCLUSION OF LAW

The veteran's VA disability compensation is properly subject 
to recoupment of separation pay (less federal income tax 
withheld) that she received when discharged from service.  10 
U.S.C.A. § 1174 (West 1991); 38 C.F.R. § 3.700 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to addressing the merits of the appellant's 
contentions, it must be pointed out that a significant change 
in the law was effected during the pendency of this appeal, 
when on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the appellant was notified in November 1999 that governing 
law mandated recoupment of her separation pay.  The appellant 
in effect disagrees with the laws governing payment of 
military separation pay and VA benefits.  Based on the 
foregoing, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed, as 
this is a case in which the laws and regulations, as opposed 
to the facts, govern its disposition.  As well, VA has a duty 
under the VCAA to assist the appellant in obtaining evidence 
necessary to substantiate her claim, but in this instance she 
has not referenced any missing evidence that might aid her 
claim or may otherwise affect the outcome of this matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

I.  Factual Background

The veteran's DD Form 214 reflects that she served on active 
duty from November 1981 to August 1999, and that she received 
separation pay in the amount of $99,551.88.  A June 1999 
order from the US Army reflects that the veteran was awarded 
separation pay pursuant to 10 U.S.C. § 1174. 

In an October 1999 decision, the RO established service 
connection for residuals of carcinoma of the right breast, 
with a 40 percent rating.  The veteran was notified of this 
decision by a letter dated in October 1999.  In this letter, 
the RO advised the veteran that her disability compensation 
benefits would be withheld until the full amount of her 
after-tax separation pay had been recovered.  The RO 
calculated that the after-tax amount of the veteran's 
military separation pay was $71,677.36.

By a letter dated in October 1999, the veteran stated that a 
recoupment of her separation pay would create a hardship for 
her.  She reiterated her assertions by a letter dated in 
November 1999, in which she stated that of her $99,551.88 in 
separation pay, she received $68,070.94, after the deduction 
of federal taxes in the amount of $28,045, state taxes in the 
amount of $4,220.23, and social security and Medicare in the 
amount of $11.65.  By a letter dated in December 1999, she 
requested that a partial recoupment be performed to enable 
her to receive some disability compensation.  In February 
2000, she submitted a military pay statement showing that she 
was paid $99,551.88 in readjustment pay together with 
additional amounts, representing among other things, base 
pay, lump sum leave, etc., totaling over $100,000 dollars, 
and that $28,045.00 in federal taxes was withheld from the 
total amount paid to her.  Note:  The amount withheld for 
federal taxes was based on the over $100,000 paid to her and 
was not based solely on her readjustment pay.

In an April 2000 decision, the RO established service 
connection for organic brain syndrome with history of major 
depressive disorder, hypertension, numbness of the right arm, 
residuals of left breast reduction, removal of abdominal 
muscle, anemia, rhinitis, and a uterine fibroid.

By a statement dated in April 2000, the veteran reiterated 
many of her assertions.  She said that when she separated 
from service, she was not informed that her military 
separation pay was subject to recoupment if she were later 
awarded VA disability compensation.  She said she might have 
chosen to remain in service until retirement if she had been 
so informed.  She requested that an exception be made in her 
case, so that her separation pay would not be recouped.


II.  Analysis

The veteran contends that it is inappropriate for VA to 
recoup the amount of separation pay received upon her 
discharge from service. 

The recoupment of the veteran's separation pay from her VA 
disability compensation is prescribed by Congress at 10 
U.S.C. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of her receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
she is entitled under the laws administered by the VA, but 
there shall be deducted from that disability compensation an 
amount equal to the total amount of separation pay, severance 
pay, and readjustment pay received, less the amount of 
federal income tax withheld from such pay (such withholding 
being at the flat withholding rate for federal income tax 
withholding).

The governing statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i) (2000).  The language of this regulation 
mirrors that of the statute and states that "[a] veteran who 
has received separation pay may receive disability 
compensation for disability incurred in or aggravated by 
service prior to the date of receipt of the separation pay 
subject to recoupment of the total amount received as 
separation pay."

The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  An 
opinion of the VA General Counsel, VAOGCPREC 14-92, concluded 
that, "[i]n accordance with the provisions of 10 U.S.C. § 
1174 and 38 C.F.R. § 3.700, VA disability compensation should 
be offset to recoup the amount of special separation benefits 
received by a former member of the armed forces."  See also 
VAOGCPREC 12-96. 

The Board finds that the law as written by Congress and 
implemented by VA regulation has been correctly applied in 
this case.  Under current law, the recoupment of the lump-sum 
separation payment that the veteran received when discharged 
from service, by withholding in monthly allotments payments 
of disability compensation benefits, is required.  10 U.S.C. 
§ 1174 (West 1991); 38 C.F.R. § 3.700(a)(5)(i) (2000).  The 
VA does not have any discretion in the recoupment of the 
veteran's separation pay, and hence recoupment of separation 
pay in the amount of $71,506.88 is proper.  In the present 
case, the law, not the evidence, is dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Board holds that, as a 
matter of law, there is no entitlement to an exemption from 
recoupment of separation pay.


ORDER

Recoupment of the veteran's military separation pay, less the 
amount of federal income tax withheld, was proper.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

